 
Exhibit 10.14
 
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT


SWISSINSO HOLDING INC.
a Delaware corporation


9% SECURED CONVERTIBLE NOTE


$__________                                                      ______________
___,
2009                                                                           Note
No.:____


FOR VALUE RECEIVED, SWISSINSO HOLDING INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to ________ (the “Holder”) the principal sum
of _______________________________________________ ($_________), with interest
accruing thereon, on the date which is 24 months from the date hereof (the
“Maturity Date”), if not sooner paid or converted as provided herein.
 
This 9% Secured Convertible Note (this “Note”) is issued pursuant to an offering
by the Borrower of a series of 9% secured convertible notes (collectively, the
“Notes”) in an aggregate principal amount not to exceed Fifteen Million Dollars
($15,000,000) in a transaction exempt from the registration requirements of the
Securities Act of 1933, as amended. Said offering is pursuant to the terms of a
subscription agreement between the Borrower, the Holder and certain other
holders of the Notes, dated of even date herewith (the “Subscription
Agreement”), and shall be governed by the terms of such Subscription
Agreement.  Unless otherwise separately defined herein, all capitalized terms
used in this Note shall have the same meaning as is set forth in the
Subscription Agreement.
 
ARTICLE I
GENERAL PROVISIONS
 
1.1           Interest Rate.   Interest payable on this Note shall accrue at the
annual rate of nine percent (9%) and be payable in arrears on the Maturity Date,
accelerated or otherwise, when the principal and accrued but unpaid interest
shall be due and payable, or sooner as described below.
 
 
 
 

--------------------------------------------------------------------------------

 

 
1.2           Prepayment.  Provided that an Event of Default, nor an event which
with the passage of time or the giving of notice could become an Event of
Default has not occurred, the Borrower may, upon not less than thirty (30) days
prior notice prepay all, or less than all, of the principal and accrued interest
thereon together with the amount of interest that would have been payable on the
amount of this Note that is being prepaid through the earlier of the Maturity
Date or the end of the calendar year in which the prepayment is made. The Holder
may exercise its conversion rights during such thirty (30) day notice
period.  Any prepayment may be in whole or in part at any time and from time to
time without prepayment charge or penalty other than as set forth in the fiirst
sentence of this Section 1.2.


1.3           Security Interest. This Note, along with all the other Notes,
shall be secured by all the assets of the Company pursuant to the terms and
conditions of the Security Agreement executed by the Borrower and each  of  the
Holders.




ARTICLE II
CONVERSION RIGHTS


The Holder shall have the right to convert the principal and any interest due
under this Note into shares of the Company’s Common Stock (“Common Stock”) as
set forth below.
 
2.1.           Conversion into the Borrower's Common Stock.


(a)           The Holder shall have the right, from and after the date of the
issuance of this Note and then at any time until this Note is fully paid, to
convert any outstanding and unpaid principal portion of this Note and accrued
interest into fully paid and nonassessable shares of Common Stock as such stock
exists on the date of issuance of this Note, or any shares of capital stock of
Borrower into which such Common Stock shall hereafter be changed or
reclassified, at the Conversion Price as defined in Section 2.1(b) hereof.  The
number of shares of Common Stock to be issued upon each conversion of this Note
shall be determined by dividing that portion of the principal of the Note and
interest, if any, to be converted, by the Conversion Price. Upon delivery to the
Borrower of a completed Notice of Conversion, a form of which is annexed hereto
as Exhibit A, Borrower shall issue and deliver to the Holder  that number of
shares of Common Stock for the portion of the Note converted in accordance with
the foregoing.


In the event that the Holders of at least 80% of the aggregate amount of the
Notes exercise their right to convert the Notes into Borrower’s Common Stock,
the Company shall notify the Holders not exercising their conversion right of
such exercise, and such Holders shall then be obligated to convert their Notes
into Borrower’s Common Stock.


(b)   Subject to adjustment as provided in Section 2.1(c) hereof, the conversion
price per share shall be equal to $0.50 (the “Conversion Price”).


(c)            The Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 2.1(a),
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:
 
 
 
-2-

--------------------------------------------------------------------------------

 
 

 
(i)           Merger, Sale of Assets, etc.  If (A) the Borrower effects any
merger or  consolidation of the Borrower with or into another entity, (B) the
Borrower effects any sale of all or substantially all of its assets in one or a
series of related transactions,  (C) any tender offer or exchange offer (whether
by the Borrower or another entity) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, (D) the Borrower consummates a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with one or
more persons or entities whereby such other persons or entities acquire more
than the 50% of the outstanding shares of Common Stock (not including any shares
of Common Stock held by such other persons or entities making or party to, or
associated or affiliated with the other persons or entities making or party to,
such stock purchase agreement or other business combination), (E) any "person"
or "group" (as these terms are used for purposes of Sections 13(d) and 14(d) of
the 1934 Act) is or shall become the "beneficial owner" (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
Common Stock of the Borrower, or (F) the Borrower effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property (in any such case, a “Fundamental  Transaction”), this Note, as
to the unpaid principal portion thereof and accrued interest thereon, shall
thereafter be deemed to evidence the right to convert into such number and kind
of shares or other securities and property as would have been issuable or
distributable on account of such Fundamental Transaction, upon or with respect
to the securities subject to the conversion right immediately prior to such
Fundamental Transaction.  The foregoing provision shall similarly apply to
successive Fundamental Transactions of a similar nature by any such successor or
purchaser.  Without limiting the generality of the foregoing, the anti-dilution
provisions of this Section shall apply to such securities of such successor or
purchaser after any such Fundamental Transaction.


(ii)           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


(iii)           Stock Splits, Combinations and Dividends.  If the shares of
Common Stock are subdivided or combined into a greater or smaller number of
shares of Common Stock, or if a dividend is paid on the Common Stock in shares
of Common Stock, the Conversion Price shall be proportionately reduced in case
of subdivision of shares or stock dividend or proportionately increased in the
case of combination of shares, in each such case by the ratio which the total
number of shares of Common Stock outstanding immediately after such event bears
to the total number of shares of Common Stock outstanding immediately prior to
such event.

 
 
-3-

--------------------------------------------------------------------------------

 
 
 (d)           During the period the conversion right exists, Borrower will
reserve from its authorized and unissued Common Stock not less than an amount of
Common Stock equal to 100% of the amount of shares of Common Stock issuable upon
the full conversion of this Note.  Borrower represents that upon issuance, such
shares will be duly and validly issued, fully paid and non-assessable.  Borrower
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for shares of Common Stock upon the conversion of this Note.


2.2           Method of Conversion.  This Note may be converted by the Holder in
whole or in part as described in Section 2.1(a) hereof.  Upon partial conversion
of this Note, a new Note containing the same date and provisions of this Note
shall, at the request of the Holder, be issued by the Borrower to the Holder for
the principal balance of this Note and interest which shall not have been
converted or paid.


2.3.           Mandatory Conversion.  Provided an Event of Default or an event
which with the passage of time or giving of notice could become an Event of
Default has not occurred, then the Borrower shall have the option, by written
notice to the Holder (“Notice of Mandatory Conversion”) of compelling the Holder
to convert all or a portion of the outstanding and unpaid principal of the Note
and accrued interest thereon into Common Stock at the Conversion Price then in
effect (“Mandatory Conversion”). The Notice of Mandatory Conversion can only be
given following tewnty (20) consecutive trading days during which the average of
the closing bid and ask price for the Common Stock shall be equal to or greater
than $3.00. The date the Notice of Mandatory Conversion is given is the
“Mandatory Conversion Date.” The Notice of Mandatory Conversion shall specify
the aggregate principal amount of the Note and any accrued interest thereon
which is subject to Mandatory Conversion.  The Borrower shall reduce the amount
of the Note subject to a Notice of Mandatory Conversion by the amount of
principal and interest for which the Borrower had delivered a Notice of
Conversion to the Holder.


2.4.       Registration Rights.  The Holder has been granted certain
registration rights by the Borrower with respect to the Common Stock as set
forth in the Subscription Agreement.




ARTICLE III
EVENT OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


3.1           Failure to Pay Principal or Interest.  The Borrower fails to pay
any unpaid principal and interest under this Note on the Maturity Date, and such
failure continues for ten business days.
 
3.2           Liquidation.   Any dissolution, liquidation or winding up of
Borrower or any substantial portion of its business.
 
 
 
-4-

--------------------------------------------------------------------------------

 

 
3.3           Cessation of Operations.   Any cessation of operations by Borrower
or Borrower admits it is otherwise generally unable to pay its debts as such
debts become due.
 
3.4           Receiver or Trustee.  The Borrower shall make an assignment for
the benefit of creditors, or apply for or consent to the appointment of a
receiver or trustee for it or for a substantial part of its property or
business; or such a receiver or trustee shall otherwise be appointed.


3.5           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower.




ARTICLE IV
MISCELLANEOUS


4.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
 
4.2           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: SwissINSO Holding Inc.,
Biopole, Route de la Corniche, 1066 Epalinges, Switzerland, with a copy by fax
only to:  Katten Muchin Rosenman LLP, 575 Madison Avenue, New York, New York
10022, Attn: Michael Hirschberg, Esq., facsimile: (212) 894-5646, and (ii) if to
the Subscriber, to: the address and fax number indicated on the signature page
to the Subscription Agreement.
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
4.3           Amendment Provision.  The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.
 
4.4           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.  The Borrower may not assign its obligations under this
Note.
 
4.5           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York.  Both parties agree to submit to the jurisdiction
of such courts.  In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or unenforceability of any other provision of this Note.
 
4.6           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law.  In the event that the
rate of interest required to be paid or other charges hereunder exceed the
maximum rate permitted by applicable law, any payments in excess of such maximum
rate shall be credited against amounts owed by the Borrower to the Holder and
thus refunded to the Borrower.
 
4.7           Non-Business Days.   Whenever any payment or any action to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment may be due or action shall be required on the
next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.
 
4.8           Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this
Note.  However, the Holder will have the rights of a shareholder of the Borrower
with respect to the Common Stock to be received after delivery by the Holder of
a Conversion Notice to the Borrower or after delivery by the Borrower of a
Notice of Mandatory Conversion to the Holder.
 
 
 
-6-

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF, this Note has been executed and delivered as a sealed
instrument on the date first above written by the duly authorized representative
of the Company.
 
 
SWISSINSO HOLDING INC.
 
 
By: _______________________
Name: Yves Ducommun
Title: Chief Executive Officer
 
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
 

 
Exhibit A


NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)


The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by SWISSINSO HOLDING INC. on
______________ ___, 2009 into shares of Common Stock of SWISSINSO HOLDING INC.
(the “Borrower”) according to the conditions set forth in such Note, as of the
date written below.




Date of
Conversion:____________________________________________________________________




Conversion
Price:_________________________________________________________________________




Shares To Be
Delivered:_____________________________________________________________________


 
Signature:_____________________________________________________________________




Print
Name:________________________________________________________________________




Address:______________________________________________________________________


   _____________________________________________________________________________


Social Security/Employer
   Identification
Number:_________________________________________________________

 
 
 -8-

--------------------------------------------------------------------------------